Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/21 has been entered.
 

Claim Rejections - 35 USC § 103
Claims 1-6, 8-9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Argillier (U.S. Pat. No. 5,618,780) in view of Jennings (U.S. PG Pub. No. 2004/0242908).
In column 1 lines 8-12 Argillier discloses a lubricating composition for fluids used in well drilling. In column 1 lines 52-62 Argillier discloses that the lubricating composition comprises 50 to 99% by weight of one or more esters of a monocarboxylic acid and a polyol, and 1 to 50% by weight of one or several monocarboxylic acids having 8 to 24 carbon atoms. When all the hydroxyl groups of the polyol are esterified, the esters are alkyl esters, as recited in claim 1. In column 2 lines 4-8 discloses suitable acids for the 
i) While Argillier discloses that stearic and palmitic acids are suitable monocarboxylic acids, Argillier does not specifically disclose the inclusion of stearic and palmitic acids in the claimed ratio.
ii) While the compositions of Argillier and Jennings must be prepared by combining the components, Argillier does not disclose a specific method comprising heating the components to the claimed temperatures, or a temperature at which the fatty acid blend is a liquid. 
iii) Some of the ranges of Argillier and Jennings overlap or encompass the claimed ranges rather than falling within them.
With respect to i), in paragraph 52 Jennings discloses that commercial “stearic acid” comprises 45 to 80% by weight of stearic acid and 20 to 55% by weight of palmitic acid, leading to a ratio overlapping the range recited in claims 1, 3, and 9, and a total 
	With respect to ii), generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Additionally, it is the examiner’s position that the temperature at which the components are mixed are result effective variables because changing them will clearly affect the type of product obtained.  In particular, heating the components at a temperature above the melting points of the fatty acid blend and alkyl ester will affect whether the composition is solid or liquid. Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). It therefore would have been within the scope of ordinary skill in the art to heat the fatty acid blend and the lubricant precursor, and would have been obvious to one of ordinary skill in the art to heat the components above their melting point, forming a liquid, in order to more easily form a homogeneous composition which can be supplied to the water-based drilling fluid. The method of claims 8-9 and 11-14, as well as amended 
With respect to iii), See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);” 
In light of the above, claims 1-6, 8-9, and 11-14 are rendered obvious by Argillier and Jennings.

Response to Arguments
Applicant's arguments filed 4/28/21 regarding the rejection over Argillier and Jennings are not persuasive. Applicant argues that one of ordinary skill in the art would not look to Jennings for teachings relevant to drilling fluids. However, since Argillier discloses compositions comprising stearic acid, Jennings is relevant prior art in light of its teaching of the standard composition of commercially available "stearic acid" products. Applicant argues that one of ordinary skill in the art, starting from the teaching of Argillier, would not contemplate using a mixture of palmitic and stearic acid. However, as discussed in the rejection, Argillier teaches the use of both stearic and palmitic acids, and Jennings teaches that commercial "stearic acid" is in fact a mixture of stearic and palmitic acids in a ratio overlapping the claimed range of ratios. One of ordinary skill in the art would have been motivated to use this in the composition of Argillier since it is commercially available and since Argillier teaches that both stearic and palmitic acids are useful, there would be no reason for one of ordinary skill in the art to conduct the additional processing and/or incur the additional expense to obtain highly pure stearic or 
Applicant argues that one of skill in the art would not modify a prior art embodiment where there is no advantage to do so, and cites several allegedly analogous PTAB decisions. However, in this case Jennings is not being used to teach anything outside the scope of the disclosure of Argillier. Argillier teaches that both stearic and palmitic acids are useful, and teaches that mixtures of the disclosed acids can be used; Jennings simply teaches a mixture of stearic and palmitic acids within the scope of the disclosure of Argillier which is conveniently used because it is commercially available.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476.  The examiner can normally be reached on M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES C GOLOBOY/           Primary Examiner, Art Unit 1771